DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0082051, filed on 07/03/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sang Joo (Reg. No. 76,494) on December 17, 2021.

Please replace the claims as follows:

1. (Currently Amended) A quantum key distribution (QKD) node apparatus, comprising:
	at least one processor, and a memory having instructions stored thereon, which, when executed by the at least one processor, cause the at least one processor to perform:

a quantum key synchronization management module for storing the quantum keys and the quantum key IDs generated by the QKD module as an outbound quantum key and an inbound quantum key in a distributed manner and for sharing the outbound quantum key and the inbound quantum key with a second QKD node apparatus; and
a quantum key orchestration module for delivering a master key, generated using a random number, and a master key ID to a secure application connected therewith when the master key is requested by the secure application using an ID of a second secure application, and for transmitting a packet including the master key encrypted with the outbound quantum key shared with the second QKD node apparatus connected with the second secure application, the master key ID, and the quantum key ID to the second QKD node apparatus,
wherein the QKD modules equal in number to a number of quantum key synchronization management modules are connected therewith in a one-to-one manner, and each of the QKD module and the quantum key synchronization management module is one or more in number,
wherein the quantum key orchestration module is configured to:
retrieve a path corresponding to the ID of the second secure application based on an internal routing table, and
transmit a packet, including the master key encrypted with an outbound quantum key shared with a relay QKD node apparatus, the master key ID, information about the path, and a quantum key ID, to the relay QKD node apparatus when the relay QKD node apparatus for relaying is present on the path.

2. (Canceled) 

3. (Canceled) 

7. (Currently Amended) A quantum key distribution (QKD) node apparatus, comprising:
	at least one processor, and a memory having instructions stored thereon, which, when executed by the at least one processor, cause the at least one processor to perform:
a QKD module for generating quantum keys and quantum key IDs;
a quantum key synchronization management module for storing the quantum keys and the quantum key IDs generated by the QKD module as an outbound quantum key and an inbound quantum 
a quantum key orchestration module for decrypting a master key included in a packet with the inbound quantum key shared with the second QKD node apparatus upon receiving the packet, including the encrypted master key, a master key ID, and the quantum key ID, from the second QKD node apparatus, and for delivering the master key corresponding to the master key ID to a secure application connected with the QKD node apparatus upon receiving the master key ID from the secure application,
wherein the QKD modules equal in number to a number of quantum key synchronization management modules are connected therewith in a one-to-one manner, and each of the QKD module and the quantum key synchronization management module is one or more in number,
wherein the quantum key orchestration module is configured to:
decrypt the encrypted master key with the inbound quantum key pertaining to the second QKD node apparatus when it is confirmed that the QKD node apparatus is required to relay the master key based on information about a path included in a packet upon receiving the packet from the second QKD node apparatus,
encrypt the decrypted master key with an outbound quantum key shared with a third QKD node apparatus, which is a next QKD apparatus on the path,
generate a packet including the encrypted master key, the information about the path, the master key ID, and a quantum key ID, and
transmit the packet to the third QKD node apparatus.

8. (Canceled) 

9. (Canceled) 

12. (Currently Amended) A quantum key distribution method, comprising:
delivering, by a quantum key distribution (QKD) node apparatus, a master key, generated using a random number, and a master key ID to a secure application connected with the QKD node apparatus in response to a request from the secure application for the master key, which is required for quantum cryptographic communication with a second secure application; 
; and
when the second secure application is not a secure application connected with the QKD node apparatus, encrypting, by the QKD node apparatus, the master key with an outbound quantum key shared with a second QKD node apparatus connected with the second secure application, and delivering, by the QKD node apparatus, a packet including the encrypted master key, the master key ID, and a quantum key ID, to the second QKD node apparatus,
wherein the delivering the packet to the second QKD node apparatus comprises:
when the second secure application is not a secure application connected with the QKD node apparatus, retrieving a routing path using an internal routing table and an ID of the second secure application; and
when a relay QKD node apparatus is present on the routing path, encrypting the master key with an outbound quantum key shared with the relay QKD node apparatus and transmitting a packet including the master key, the master key ID, information about the routing path, and a quantum key ID to the relay QKD node apparatus,
wherein when the relay QKD node apparatus receives the packet from the QKD node apparatus and confirms that the relay QKD node apparatus is required to relay the master key based on the information about the routing path included in the packet, the quantum key distribution method further comprises:
decrypting, by the relay QKD node apparatus, the encrypted master key with an inbound quantum key pertaining to the QKD node apparatus;
encrypting, by the relay QKD node apparatus, the decrypted master key with an outbound quantum key shared with a third QKD node apparatus, which is a next QKD apparatus on the routing path;
generating a packet including the encrypted master key, the information about the routing path, the master key ID, and a quantum key ID; and
transmitting the packet to the third QKD node apparatus.

13. (Canceled) 
15. (Canceled) 
16. (Canceled) 
12 [[16]], further comprising:
when the third QKD node apparatus receives the packet from the relay QKD node apparatus and confirms that the third QKD node apparatus is a final destination based on the information about the routing path included in the packet,
decrypting, by the third QKD node apparatus, the encrypted master key with an inbound quantum key pertaining to the relay QKD node apparatus; and
delivering, by the third QKD node apparatus, the master key corresponding to the master key ID to a secure application connected with the third QKD node when the master key is requested by the secure application using the master key ID.

Allowable Subject Matter
Claims 1, 4-7, 10-12, 14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2020/0351086 A1 to Walenta- Walenta teaches a quantum communication system has a plurality of trusted nodes. Each trusted node has a quantum key controller, and a quantum transmitter or a quantum receiver. The trusted nodes are configurable as first and second endpoint trusted nodes and middle-trusted nodes between endpoint trusted nodes. The first endpoint trusted node encrypt data comprising a first key, using a first quantum key. Each middle-trusted node decrypts, using a preceding quantum key, and re-encrypts using a succeeding quantum key. The second endpoint trusted node decrypts using a quantum key, so that the first and second endpoint trusted nodes each have the first key. 



U.S. Pub. Number 2018/0062836 A1 to Tanizawa-Tanizawa teaches generation devices generate the shared keys shared with each other by quantum key distribution. The shared key is a random number represented by a sequence of digital data indicating 0 or 1. The generation devices generate the shared keys from the sequence of photons by executing the key distillation process. The generation devices allocate an ID for identifying the shared key to the associated shared key.

U.S. Pub. Number 2016/0315768 A1 to Fu-Fu teaches a quantum key distribution device connected with the key generation device. The key generation device may generate a root key component of the virtual encryption device and transmit the root key component to the encryption machine. The encryption machine may receive root key components from one or more key generation devices and synthesize a root key of the virtual encryption device in accordance with the received root key components and a shared key pair through their respective quantum key distribution devices, in which the encryption machine carries the virtual encryption device. 



What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of “transmitting a packet including the master key encrypted with the outbound quantum key shared with the second QKD node apparatus connected with the second secure application, the master key ID, and the quantum key ID to the second QKD node apparatus, wherein the QKD modules equal in number to a number of quantum key synchronization management modules are connected therewith in a one-to-one manner, and each of the QKD module and the quantum key synchronization management module is one or more in number, wherein the quantum key orchestration module is configured to: retrieve a path corresponding to the ID of the second secure application based on an internal routing table, and transmit a packet, including the master key encrypted with an outbound quantum key shared with a relay QKD node apparatus, the master key ID, information about the path, and a quantum key ID, to the relay QKD node apparatus when the relay QKD node apparatus for relaying is present on the path”, within the claimed invention as a whole, as recited in claim 1,  and “a quantum key orchestration module for decrypting a master key included in a packet with the inbound quantum key shared with the second QKD node apparatus upon receiving the packet, 
Therefore, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning and thus these claims are considered allowable. The dependent claims which further limit claims 1, 7 and 12 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491